PER CURIAM.
We reverse the summary judgment entered in favor of Bankers Life Company in this suit brought by the widow and personal representative of Jacob L. Baugher.
The facts before the trial court lead to different inferences concerning the provisions of the contract and the amount of death benefits payable under a group life insurance policy. These inferences can only be resolved by findings of fact. Disputed issues of material fact remain as to: (a) when and under what circumstances Mr. Baugher received a certificate rider; (b) the necessity for issuance of the certificate rider if the rider was meant to apply only to the president and the vice-president since the master policy clearly provided for the exact amount that was to be “substituted” therefor; and (e) whether the certificate rider is a part of the contract which effectively amended Mr. Baugher’s contract to increase the amount of benefits payable at his death from $10,000 to $25,000.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
DANAHY, A.C.J., and SCHOONOVER and HALL, JJ., concur.